Citation Nr: 1737656	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a left wrist disability. 

3.  Entitlement to service connection for neuropathy of the upper extremities. 

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to October 1974 and from August 1976 to January 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In May 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.  [Prior to the hearing the Veteran was represented by an attorney who was disqualified from representing veterans before VA.  He elected to proceed with the hearing unrepresented, but was assisted by a VA employee.  He has since appointed the Veteran's Service Organization listed on page 1 as his representative, and they were afforded opportunity to review the record and present argument on his behalf.]  In February 2016 these matters were remanded for further development. 

[The matter of service connection for a prostate disability, service connection for residuals of a traumatic brain injury (TBI) to include headaches (also claimed as a head injury and cognitive disorder), service connection for tinnitus, and entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU), had also been on appeal before the Board.  A May 2016 rating decision granted service connection for the prostate disability, residuals of a TBI, and tinnitus, resolving those issues, and granted a TDIU rating, effective August 22, 2016.]

The issues of service connection for a left wrist disability, a cervical spine disability and neuropathy of the upper extremities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

At the May 2015 Travel Board hearing before the undersigned, the Veteran was advised of the criteria for establishing entitlement to a higher rating for his bilateral hearing loss disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Following the hearing the case was remanded for development to assist the Veteran in substantiating his claim. 

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  VA audiological examinations were conducted in October 2009 and February 2012 and in May 2016 (pursuant to the February 2016 remand).  The Board finds that the reports of those examinations 
contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any other potentially pertinent evidence that remains outstanding.  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. 
§ 3.159 (c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is used when speech discrimination tests are inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when puretone thresholds at each of the four specified frequencies is 55 decibels or more.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86.

On October 2009 VA examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
35
40
38
LEFT
40
45
35
40
40

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  
Under Table VI, the Veteran had level I hearing acuity in each ear, warranting a 0 percent rating under Table VII.  He reported difficulty understanding conversations and hearing in crowds.   

On February 2012 VA examination, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
30
25
24
LEFT
15
20
25
15
19

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  
Under Table VI, the Veteran had level I hearing acuity in each ear, warranting a 0 percent rating under Table VII.  He reported that he has to ask people to repeat things.  The examiner opined that the Veteran's hearing loss should not affect his ability to maintain employment. 

On May 2016 VA examination, audiometry revealed that puretone thresholds were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
35
45
35
LEFT
25
40
40
45
38

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left.  Under Table VI, the Veteran had level I hearing acuity in each ear, warranting a 0 percent rating under Table VII. 

The Veteran's representative submitted July 2017 written argument requesting a new examination.  It did not state that the Veteran's hearing acuity had worsened, but noted that the last VA hearing examination was in May 2016.  The mere fact that an examination is more than one year old is not (without allegation of worsening) sufficient reason to order another examination.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997). 

The record does not include any further pertinent audiometry during the period under consideration.  As the assignment of a disability rating for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to be assigned.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI-VII, Code 6100.  The findings on all official audiometry fall squarely within the parameters of the criteria for a 0 percent rating.  Accordingly, the Board is compelled to conclude that the preponderance of the evidence is against the claim for increases in the ratings for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

While the Board acknowledges the Veteran's assertions regarding functional impairment due to his hearing loss (and he is competent to describe such impairment), the problems he describes (understanding conversations in a crowded/noisy room with background noise) are encompassed by the schedular ratings assigned.  Thus, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

Further development of the record is necessary prior to consideration of the claims of service connection for a cervical spine disability, a left wrist disability, and neuropathy of the upper extremieties. 

Regarding cervical spine disability, in February 2013 the Veteran underwent a VA examination, and mild DJD of the cervical spine, felt to be "age-appropriate", was diagnosed.  The Veteran has since submitted a medical opinion by his private doctor, Dr. Dauphin, who in January 2014 related the Veteran's neck condition, identified as degenerative disc disease, to the head injury in service.  In February 2016 the Board remanded the case for an examination and to reconcile the conflicting medical opinions regarding the nature of the Veteran's current cervical spine disability (degenerative joint disease (DJD) vs. degenerative disc disease) and its etiology (age-related vs. related to trauma in service).

On May 2016 VA examination, the examiner opined that the Veteran's cervical spine disability was less likely than not (less than 50 percent probability) related to military service.  He notes that a November 1976 STR cites an enlarged cervical lymph node as the probable cause for the cervical discomfort and that the February 1981 STR notes right-sided neck pain following a motor vehicle accident.  He explained that he was not able to find any other notes concerning the Veteran's neck from 1986 to 2010.  However, he failed to adequately address the Veteran's lay statements alleging that carrying a bazooka in service was a possible etiological factor, the diagnosis of a neck condition with possible radiculopathy on August 1995 VA examination, and the January 1996 VA treatment record noting the Veteran complained of right arm pain and numbness with tingling radiating from the neck.  That opinion does not address the etiology for the cervical spine disability alleged, does not include adequate rationale (other than perhaps suggesting lack of documentation), and is inadequate for rating purposes.  Accordingly, another examination to secure an adequate opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding upper extremity neuropathy, on February 2013 VA examination, no upper extremity radicular pain was found.  However, at the May 2015 Travel Board hearing, the Veteran testified that he had a lot of radiating nerve pain.  Further, in his January 2014 statement, Dr. Dauphin diagnosed degenerative disc disease of the cervical spine.  On May 2016 cervical spine VA examination, bilateral upper extremity radiculopathy was noted.  The examiner opined that "I do feel that the Veteran's upper extremity radicular symptoms are probably related to his degenerative changes of the cervical spine."  The RO requested an addendum opinion from the examiner because the term "probably" was considered highly speculative.  The examiner provided a November 2016 addendum that contained the same wording as the May 2016 opinion.  The opinion did not identify the etiology for the upper extremity disability, did not include rationale, and therefore is inadequate for rating purposes.  Accordingly, another examination to secure an adequate opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding left wrist disability, in March 2010 the RO denied the Veteran's claim for service connection on the basis that there was no current wrist disability.  A review of the Veteran's medical records found that he was seen with complaints of left wrist pain in December 2012 and had DJD of the wrist diagnosed.  January 2013 VA X-rays appeared to show minor, age-related changes in the left wrist.  The Veteran testified in May 2015 that he was treated multiple times during service for wrist sprains.  On October 2016 VA wrist examination, the diagnosis was chronic left wrist sprain.  The examiner noted that the STRs contained no documentation of a left wrist condition and that the Veteran alleged onset of wrist pain in service in 1982.  He opined that the hearing testimony was insufficient to connect his current left wrist disability to service.  The opinion does identify an etiology for the left wrist disability and does not include adequate rationale.  The Board finds that the October 2016 VA examination report's negative opinion in this matter is also inadequate because the rationale overreaches beyond medical questions and relies upon the examiner's own credibility analysis, discounting lay evidence.  Therefore, it is inadequate for rating purposes and an examination to secure an adequate opinion is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (from March 2017) complete records of VA evaluations and treatment the Veteran received for cervical spine disability, left wrist disability, and upper extremity neuropathy.

2.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to ascertain the likely etiology of his cervical spine and left wrist disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should: 

(a) Identify (by diagnosis) each cervical spine disability entity found.  The examiner should note whether there is DJD, degenerative disc disease, or both, and reconcile the varying medical opinions already in the record.  

(b) Identify the likely etiology of each cervical spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity is related to the Veteran's service, to include as due to (acknowledged) injuries therein such as (noted in November 1976 STRs) complaint of a sore neck for three and a half weeks after hitting his head on a bed rail and (noted in February 1981 STRs) complaint of a sore neck on the right after he sustained a non-specific head injury when his track hit a tree and he was rendered unconscious.  The examiner should also address the Veteran's allegation that his neck disability is related to his carrying a bazooka in service.  

(c) If a cervical spine disability is determined to be unrelated to service,  please identify the etiology for the cervical spine disability considered more likely.

(d) Identify (by diagnosis) each left wrist disability entity found.

(e) Identify the likely etiology of each left wrist disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any current left wrist disability is related to an injury, disease, or event during service from September 1972 to October 1974 and from August 1976 to January 1986.  

(f) The examiner must include rationale with all opinions. The examiner is specifically asked to address the opinion by the Veteran's treating physician, Dr. Dauphin, relating his neck disability to a head injury in service.  (Express agreement or disagreement with the opinion and include rationale for the agreement or disagreement.)

The examiner must include rationale with all opinions.

3.  The AOJ should thereafter arrange for a neurological examination of the Veteran to determine the nature and likely etiology of any upper extremity neuropathy.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each neurological disability entity of the upper extremities found. 

(b) Please identify the likely etiology for each upper extremity neurological disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any current upper extremity neuropathy disability is related to an injury, disease, or event during service from September 1972 to October 1974 and from August 1976 to January 1986.  If not, please identify the likely etiology for the disability.  

(c) If the opinion of the orthopedic examiner (requested above) is that the Veteran's cervical spine disability is related to his service, please opine also whether it is  at least as likely as not (a 50% or better probability) that any upper extremity neuropathy is secondary to the cervical spine disability. 

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


